United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1484
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Oscar Alfredo Padilla-Guzman, also    * District of Minnesota.
known as Jose Arnulfo Belmanez, Jr., *
                                      * [UNPUBLISHED]
            Appellant.                *
                                 ___________

                             Submitted: October 6, 2009
                                Filed: October 13, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Oscar Padilla-Guzman pleaded guilty to illegal re-entry after removal
subsequent to an aggravated felony conviction for third-degree criminal sexual
conduct, in violation of 8 U.S.C. § 1326(a), (b)(2). The district court1 sentenced him
within the advisory Guidelines range to 46 months in prison and 3 years of supervised
release. On appeal, his counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), and seeks leave to withdraw.


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
        Reviewing the sentence for abuse of discretion, we must first ensure there was
no significant procedural error--such as improperly calculating the Guidelines range
or failing to consider the 18 U.S.C. § 3553(a) factors--and then assess the substantive
reasonableness of the sentence. See United States v. Magana-Aguirre, 546 F.3d 957,
959-60 (8th Cir. 2008) (citing Gall v. United States, 128 S. Ct. 586, 597 (2007)). As
to whether the district court committed significant procedural error, in the absence of
an objection at sentencing, we review for plain error, see United States v. Phelps, 536
F.3d 862, 865 (8th Cir. 2008), cert. denied, 129 S. Ct. 1390 (2009), and we find none
here. The record shows that the district court correctly calculated the Guidelines
range; that the court had before it the presentence report, containing information on
the nature and circumstances of the offense and Padilla-Guzman’s history and
characteristics; and that the court considered the section 3553(a) factors, specifically
mentioning several of them.

      We further conclude that Padilla-Guzman’s sentence is not substantively
unreasonable. See United States v. Saddler, 538 F.3d 879, 890 (8th Cir.) (describing
circumstances where district court abuses its discretion and imposes unreasonable
sentence; within-Guidelines-range sentences are presumed reasonable on appeal), cert.
denied, 129 S. Ct. 770 (2008).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we
affirm the district court’s judgment, and we grant counsel’s motion to withdraw,
subject to counsel informing appellant about procedures for seeking rehearing and
filing a petition for certiorari.

                        ______________________________




                                          -2-